Citation Nr: 0214765	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for eye disability, 
diagnosed as bilateral macular degeneration.


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983, and served with the Army National Guard beginning in 
1984.

This appeal originates from a November 2001 rating decision 
in which the RO denied service connection for macular 
degeneration.  Also in this decision the RO granted service 
connection for scar, left forearm, status post radial 
fracture repair, and assigned a noncompensable rating.  The 
veteran submitted a notice of disagreement with the denial of 
service connection for macular degeneration in December 2001 
and a statement of the case was issued in April 2002.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in June 2002.  

Pursuant to the veteran's June 2002 request, in July 2002, he 
and a witness presented testimony before the undersigned 
Board Member at the RO.  The hearing transcript has been made 
a part of the record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence of a relationship 
between current eye disability and the veteran's service.


CONCLUSION OF LAW

The criteria for service connection for eye disability, 
diagnosed as macular degeneration, are not met.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the April 2002 statement of the case and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal. Also, in a 
letter dated in May 2001, the RO specifically informed the 
veteran of the VCAA and its requirements, as well as what 
evidence it would obtain and what information the veteran 
needed to provide in the event that there were outstanding 
treatment records that VA needed to retrieve.  The veteran 
was alternatively advised that he could get the records 
himself and send them to the RO.  Accordingly, the statutory 
and regulatory requirement that VA notify a claimant as to 
what evidence, if any, will be obtained by the claimant and 
what evidence, if any, will be retrieved by the VA, has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159). 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO obtained the 
veteran's medical records from the Army National Guard and 
also obtained VA outpatient treatment records from the 
facility identified from the veteran.  Furthermore, the RO 
arranged for the veteran to undergo a VA examination in 
connection with this service connection claim.  The Board 
notes that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the Board points out that when asked during his 
Board hearing whether he had any medical evidence to support 
his claim, the veteran said that the only supportive medical 
evidence was his service medical records from the Army 
showing that he could always see and had no problem. 

In light of the above, the Board finds that reasonable and 
appropriate efforts to inform and assist the veteran in 
obtaining the evidence necessary to substantiate the claims 
have been made and it appears that all existing, pertinent 
evidence identified has been obtained and associated with the 
claims file.  Therefore, a remand for further notification 
and/or development action is not necessary.  The claim is 
ready be considered on the merits.  


II.  Factual Background

The veteran's service medical records include a February 1979 
physical examination worksheet wherein the veteran denied any 
injury or illness involving his eyes.  

In March 1980, the veteran was seen in the optometry clinic 
where he reported having trouble seeing clearly in the bright 
sunlight.  He said that his eyes watered, burned and turned 
red and that he had had this trouble before.  He said that he 
was told to wear tinted glasses in the morning.  He also 
admitted to having had an eye injury and indicated that he 
did not wear glasses.  His visual acuity for distance was 
20/20-1 in both eyes.  His near vision in both eyes was 
20/20+.

The veteran reported to the optometry clinic in August 1980 
complaining that his right eye was swollen, red, sore and 
itchy and that this happened to him whenever the weather got 
hot.  An impression was given of conjunctivitis.  Later that 
month the veteran was evaluated in the optometry clinic where 
he was found to have a normal eye examination.  The veteran 
was again diagnosed as having conjunctivitis at the optometry 
clinic in October 1980.

A Report of Injury (DD Form 261) dated in March 1986 shows 
that the veteran fell down a flight of stairs in June 1984 
and broke his arm.  

In March 2000, the veteran filed a claim for service 
connection for a left eye disability.  He asserted that he 
was stung in the left eye, face and hand while serving on 
active duty in the National Guard and had been hospitalized 
at Ft. McCoy, but could not remember the year.  

In a subsequent statement dated in March 2000, the veteran 
said that he had been in a jeep accident in 1984 and had to 
have surgery on his left arm and eye at Great Lakes Naval 
Base.  

A VA discharge summary dated in March 2000 shows that the 
veteran underwent a left frontal craniotomy for brain mass 
biopsy.  The noted diagnoses included "bilateral macular 
degenerative, confirmed legal blindness in September 1999".

A VA discharge summary dated in September 2000 shows that the 
veteran was being admitted for continuation of management of 
nasopharyngeal carcinoma with extension.  

In an October 2000 statement, the veteran said that while at 
"summer camp" at Ft. McCoy, Wisconsin, he was stung in the 
left eye by approximately 50 bees.  He said that he started 
to complain about the eye and instead of pain, the eye began 
to swell.  He said that he reported to a VA hospital and X-
rays were taken thereafter every four to five months, but 
nothing was found to be wrong.  He said he saw a VA 
specialist in 1999 at the Westside VA hospital in California 
and was found to have an infection which he was told had been 
there for years.  He also said that he was told that he 
needed an operation on his head to relieve eye pressure.

According to a November 2000 oncology consult record, the 
veteran had presented to the facility in January 2000 with 
ophthalmoplegia and was found to have a tumor involving his 
cavernous sinus.  He underwent a craniotomy for biopsy at 
Lakeside (in April 2000) and was sent to Hines for radiation 
therapy and chemotherapy.  

A VA outpatient summary dated in August 2001 notes that the 
veteran had a number of conditions, including macular 
degeneration, secondary to a resection of a sinus tumor 
approximately one year earlier.

The Illinois National Guard informed VA in September 2001 
that there were no bee sting records and no record of any 
injury to the veteran except for his arm injury.  

On an October 2001 VA examination report, the examiner 
relayed the veteran's in-service history of complaints of 
photophobia in March 1980 and diagnoses of conjunctivitis in 
August 1980 and October 1980.  The examiner stated that the 
veteran's vision loss was due to macular scarring in both 
eyes possible "c/w stargardt's".  The phyisican noted there 
is no evidence of these macular lesions in the service 
medical records, but that no formal dilated examination was 
performed.  Given the lack of clinical notes/examinations 
from 1980 to 1998, the physician indicated that the exact 
onset of the macular lesions could not be determined.  The 
physician also noted that the veteran has severe Dry Eye 
Syndrome with significant keratopathy in the left eye greater 
than the right, due to CN 5 damage from his cavernous sinus 
tumor.  He said that this was the cause of what the veteran 
termed 'eye swelling' and is not related to this time in 
service.

On file is a medical text excerpt entitled "General 
Ophthalmology". 

In his June 2002 substantive appeal, the veteran again 
asserted that his eye disease was due to bee stings.  He said 
that the bee sting attack occurred in approximately July 1986 
and that the injury to his left arm as shown in his medical 
records was, in fact, due to bee stings.  He said he never 
stated to any medical doctor or eye doctor that his eye 
problems were due to his tumor.

At a hearing before a member of the Board in July 2002, the 
veteran testified that after the bee stings he was sent to a 
military base hospital for about seven days.  He said that he 
didn't remember having conjunctivitis in service, only the 
bee stings.  He said that he believed the incident occurred 
in 1986 or 1987.  When asked if he had supporting medical 
evidence, the veteran said that the only medical evidence he 
had to support his assertion were his Army medical records 
showing that he was always able to see in service and that 
nothing was ever wrong.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty or active duty for training, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101 (24), 106, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established under the provisions of 
38 C.F.R. § 3.303(b), where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

The veteran asserts that he current has eye disability that 
is the result of injury during his military service.  He 
claims that he sustained bee stings around the left eye a bee 
sting injury that he sustained in the Army National Guard in 
approximately 1986.  He also has alluded to injurying his 
left eye in a jeep accident in 1984.  However, there is no 
evidence from his service medical records that he sustained 
any such bee stings or any other injury to his eyes .  His 
records show only that he was treated for conjunctivitis 
while on active duty in August 1980 and October 1980 and 
complained of red, burning, watery eyes on sunny days.  

Nonetheless, even assuming, arguendo, that the veteran did 
sustain bee stings and/or other injury around his left eye, 
there is no competent evidence that even suggests a medical 
relationship between current eye disability and any incident 
of service, to include any injury therein.  Clearly, there is 
no medical evidence of any chronic eye disability in service; 
such records reflect only that the veteran was treated on two 
occasions for conjunctivitis.  The first documented evidence 
of any post-service eye problem is found in a March 2000 
record stating that the veteran was legally blind due to 
macular degeneration in September 1999. 

Significantly, moreover, there is no medical opinion that in 
any way relates macular degeneration, or any eye problems, to 
in-service disease or injury.  As indicated above, a VA 
treatment record dated in March 2001 notes that the veteran 
had poor vision and occasional eye pain and understood that 
his vision loss was due to his tumor.  Moreover, a VA 
examiner who examined the veteran in October 2001 opined that 
the veteran's vision loss was due to macular scarring in both 
eyes possible "c/w Stargardt's" and that the veteran's 
service medical records showed no evidence of macular lesions 
(even though he also acknowledged that a formal dilated 
examination had not been performed and that the exact onset 
of the lesions could not be determined).  The October 2001 
examiner further stated that the veteran had severe dry eye 
syndrome with significant keratopathy due to "CN 5" damage 
from his cavernous sinus tumor. 

In short, the medical evidence of record, to include the 
veteran's service medical records, simply is not supportive 
of the veteran's assertions, and the veteran has neither 
presented nor alluded to the existence of any medical 
evidence that, in fact, establishes a nexus between current 
eye disability and his National Guard service.  

The Board does not doubt the sincerity of the veteran's 
belief that he current has eye disability that is due to in-
service injury.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, he cannot establish his 
entitlement to service connection on the basis of his 
assertions, alone; rather, competent evidence is needed to 
support the claim.  As indicated above, there simply is no 
such competent evidence in the instant case. 

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine, but finds 
that the evidence neither supports a finding that, nor is in 
relative equipoise on the question of whether, the veteran's 
bilateral eye disability is medically related to his military 
service-the critical question in this case.  Accordingly, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).



ORDER

Service connection for eye disability, diagnosed as bilateral 
macular degeneration, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

